Title: To George Washington from Timothy Pickering, 1 March 1783
From: Pickering, Timothy
To: Washington, George


                        
                            Sir,
                            Newburgh March 1. 1783.
                        
                        The committee of Congress on the late regulations for the quarter master’s department, on account of the
                            numerous amendments which they appeared to require, reported their total repeal, and a substitution of others in their
                            stead. This kept me in a state of suspense. But no decision having yet taken place, I beg leave, agreeably to the
                            direction of those regulations, to lay before your Excellency a return of the officers whom I have continued or appointed
                            to serve with the main army, for your approbation.
                        Capt. White is a deranged officer under the resolutions of the 7th of August last, whom I have retained for
                            his attention & experience in businesses to be done abroad, especially in all kinds of fatigue services &
                            of which there are some almost constantly requiring the oversight of an officer of the department: and as such services
                            are executed by soldiers, I judged that an old and diligent officer would be particularly useful to direct them.
                        I have been obliged to increase the assistants in my own office, in order to effect more speedily a
                            settlement of former as well as present accounts.
                        There are some other officers who have a connection with the army, tho’ they have always been considered as
                            assistants to the state quarter master. These are—
                        John Campbell A. Qr Master at West Point, with a clerk and
                        storekeeper.
                        John Buchanan, overseer of the boats there.
                        John Palmer, harbour master, at Fishkill Landing. I have found his experience, as an old master of a vessel, extremely useful on many occasions. He is a judge of
                            the craft requisite for the various services called for—has the care of procuring them, & of repairing, rigging
                            & manning those of the public: There are other occasional services; which joined with the former, & the
                            care of the ferry, have given him full employment.
                        Joseph Bowne, storekeeper at Newburgh.
                        Nicholas Quackenbush, A. Qr Master at Albany, with a clerk, conductor, and issuer of wood: but I am persuaded the duties of that post with its dependencies, do
                            not require so many officers. Shortly, if nothing occurs to prevent it, I shall request your Excellency’s permission to
                            visit Albany, to put the department there on a less expensive footing. I think the directions of it must be entirely changed; and that even a single citizen may be found who will perform all the duties of the post
                            & district.
                        I have not appointed an assistant in any state save Pensylvania; one there being necessary to attend the
                            business which is constantly occurring at Philadelphia. This assistant is Samuel Hodgdon Esqr. who is also commissary of
                            military stores. I am, with great respect, your Excellency’s most obedient servant
                        
                            Tim: Pickering
                            Q.M.G.
                        
                    